UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
    GREGORY O. DAVIS, SR., et al.,               )
                                                 )
                  Plaintiffs,                    )
                                                 )
           v.                                    )       No. 08-cv-447 (KBJ)
                                                 )
    JANET LOUISE YELLEN, in her                  )
    official capacity as Secretary of the        )
    Treasury,                                    )
                                                 )
                  Defendant. 1                   )
                                                 )


                ORDER ADOPTING REPORT AND RECOMMENDATION
                         OF THE MAGISTRATE JUDGE

         For the reasons stated in the accompanying Memorandum Opinion, it is hereby

         ORDERED that Magistrate Judge G. Michael Harvey’s Report and

Recommendation (ECF No. 164) is ADOPTED in its entirety. It is

         FURTHER ORDERED that Defendant’s Motions for Summary Judgment (ECF

Nos. 127, 128) are GRANTED.



DATE: June 22, 2021                            Ketanji Brown Jackson
                                               KETANJI BROWN JACKSON
                                               United States Circuit Judge
                                               Sitting By Designation




1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Janet Louise Yellen, who currently
serves as the Secretary of the Treasury, will be substituted for the prior Secretary, Steven Terner
Mnuchin.